UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2165


MONICA JEFFRIES,

                    Plaintiff - Appellant,

             v.

WAL-MART STORES EAST, LP,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:15-cv-00473-GJH)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Monica Jeffries, Appellant Pro Se. Gilda Bethany Ingle, LITTLER MENDELSON PC,
Tysons Corner, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monica Jeffries seeks to appeal the district court’s order granting Defendant’s

motion to dismiss her claims brought pursuant to the Americans with Disabilities Act, 42

U.S.C.A. §§ 12101 to 12213 (2018). We dismiss the appeal for lack of jurisdiction.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on July 11, 2016. The notice of

appeal was filed on October 21, 2019. Because Jeffries failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2